Exhibit 10.1

 

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (the "Agreement") is made by and among, Big Time
Holdings, Inc., a Delaware corporation, with offices located at 8200 Seminole
Boulevard, Seminole, Florida 3772 (the "Company"), and Turner Wright Ltd. and is
effective as of the last date of execution set forth below. (the "Seller"), on
behalf of its shareholders, both parties are hereinafter referred to as the
"Parties".

 

RECITALS

 

a)          WHEREAS, The Boards of Directors of the Company and Seller have
determined that an acquisition of 70% of the outstanding shares of the Seller by
the Company through a share exchange (the "Exchange") upon the terms and subject
to the conditions set forth in this Agreement, would be fair and in the best
interests of the Company and the Seller, and the Boards of Directors of the
Company and the Seller have approved such Exchange, pursuant to which all of the
right, title and interest in and to 70% of the outstanding common stock of the
Seller (the "Shares") will be exchanged for the right to receive 1,250,000 (one
million two hundred and fifty thousand) shares of common stock of the Company
(the "Exchange Shares"); and

 

b)           WHEREAS, For federal income tax purposes, the Parties intend that
the Exchange shall qualify as reorganization under the provisions of Section
368(a)(1)(B) of the Internal Revenue Code of 1986, as amended (the "Code").

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the Parties agree as follows:

 

ARTICLE I

 

THE EXCHANGE

 

1.01       Exchange. Upon the terms and subject to the conditions set forth in
this Agreement, and in accordance with the 2018 Delaware General Corporate Law
(the "Delaware Law"), at the Closing (as hereinafter defined), the Parties shall
do the following:

 

  a) The shareholders of the Seller will sell, convey, assign, and transfer the
Shares to the Company by delivering to the Company executed and transferable
certificates. The Shares transferred to the Company at the Closing shall
constitute 70% of all issued and outstanding shares of common stock of the
Seller.

 

  b)As consideration for its acquisition of the Shares, the Company shall issue
the Exchange Shares to the Seller by delivering a share certificate to the
Company evidencing the Exchange Shares (the "Exchange Shares Certificate"), with
100,000,000 (one hundred million) shares held in escrow to be issued against the
drawdown of funds as set forth in Article III hereof. As funds are drawn down,
restricted shares shall be released from escrow.

 

  c)For federal income tax purposes, the Exchange is intended to constitute a
"reorganization" within the meaning of Section 368 of the Code, and the Parties
shall report the transactions contemplated by this Agreement consistent with
such intent and shall take no position in any Tax filing or legal proceeding
inconsistent therewith. The Parties to this Agreement hereby adopt this
Agreement as a "Plan of Reorganization" within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations. None of the
Company or the Seller has taken or failed to take, and after the Effective Time
(as defined below), the Company shall not take or fail to take, any action which
reasonably could be expected to cause the Exchange to fail to qualify as a
"reorganization" within the meaning of Section 368(a) of the Code.

 

1.02       Effect of the Exchange. The Exchange shall have the effects set forth
in the applicable provisions of the Florida Statutes.

 

 

 



 1 

 

 

1.03       Closing. Unless this Agreement shall have been terminated and the
transactions herein contemplated shall have been abandoned pursuant to Article V
and subject to the satisfaction or waiver of the conditions set forth in Article
IV, the closing of the Exchange (the "Closing") will take place at 10:00 a.m.
U.S. Eastern Daylight Time on the business day upon satisfaction of the
conditions set forth in Article IV (or as soon as practicable thereafter)
following satisfaction or waiver of the conditions set forth in Article IV (the
"Closing Date"), at the offices of the Company unless another date, time or
place is agreed to in writing by the Parties hereto. The Closing Date shall
occur subject to the Company's filing of all required disclosures, forms and
financial statements with the United States Securities and Exchange Commission.

 

1.04       Effective Time of Exchange. As soon as practicable following the
satisfaction or waiver of the conditions set forth in Article IV, the Parties
shall make all filings or recordings required under the Delaware Law. The
Exchange shall become effective at such time as is permissible in accordance
with the Florida Statutes (the time the Exchange becomes effective being the
"Effective Time"). The Company and the Seller shall use reasonable efforts to
have the Closing Date and the Effective Time to be the same day.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

2.01       Representations and Warranties of the Company. Except as set forth in
the disclosure schedule delivered by the Seller to the Company at the time of
execution of this Agreement (the "Seller Disclosure Schedule"), the Seller
represents and warrants to the Company as follows:

 

(a)Organization. Standing and Power. The Seller is duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the requisite power and authority and all government licenses, authorizations,
permits, consents and approvals required to own, lease and operate its
properties and carry on its business as now being conducted. The Seller is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect.

 

(b)Subsidiaries. The Seller does [not] own directly or indirectly, any equity or
other shares in any company, corporation, partnership, joint venture or
otherwise.

 

(c)The Shares. The Shares represent 70% of the issued and outstanding shares
capital stock of the Seller. There are no outstanding bonds, debentures, notes
or other indebtedness or other securities of the Seller. There are no rights,
commitments, agreements, arrangements or undertakings of any kind to which the
Seller is a party or by which it is bound obligating the Seller to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
the Seller or obligating the Seller to issue, grant, extend or enter into any
such right, commitment, agreement, arrangement or undertaking. There are no
outstanding contractual obligations, commitments, understandings or arrangements
of the Seller to repurchase, redeem or otherwise acquire or make any payment in
respect of the shares of the Seller.

 

(d)

 

 

(e)

Authority; Noncontravention. The Seller has all requisite power and authority to
enter into this Agreement and to consummate the transactions contemplated by
this Agreement. The execution and delivery of this Agreement by the Seller and
the consummation by the Seller of the transactions contemplated hereby have been
(or at Closing will have been) duly authorized by all necessary action on the
part of the Seller. This Agreement has been duly executed and when delivered by
the Seller shall constitute a valid and binding obligation of the Seller,
enforceable against the Seller and the selling shareholders, as applicable, in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors' rights generally or by general principles of equity. The execution
and delivery of this Agreement do not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions hereof will
not, conflict with, or result in any breach or violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of or "put" right with respect to any
obligation or to a loss of a material benefit under, or result in the creation
of any lien upon any of the properties or assets of the Seller under, (i) the
Seller Seller's articles of incorporation or bylaws, if any, (ii) any loan or
credit agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license applicable to the Seller,
its properties or assets, or (iii) subject to the governmental filings and other
matters referred to in the following sentence, any judgment, order, decree,
statute, law, ordinance, rule, regulation or arbitration award applicable to the
Seller, its properties or assets, other than, in the case of clauses (ii) and
(iii), any such conflicts, breaches, violations, defaults, rights, losses or
liens that individually or in the aggregate could not have a material adverse
effect with respect to the Seller or could not prevent, hinder or materially
delay the ability of the Seller to consummate the transactions contemplated by
this Agreement.



 

 

 



 2 

 

 



  (f) Governmental Authorization. No consent, approval, order or authorization
of, or registration, declaration or filing with, or notice to, any United States
court, administrative agency or commission, or other federal, state or local
government or other governmental authority, agency, domestic or foreign (a
"Governmental Entity"), is required by or with respect to the duly executed and
when delivered by the Seller shall constitute a valid and binding obligation of
the Seller, enforceable against the Seller and the selling shareholders, as
applicable, in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors' rights generally or by general principles of equity.
The execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated by this Agreement and compliance with the provisions
hereof will not, conflict with, or result in any breach or violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of or "put" right with
respect to any obligation or to a loss of a material benefit under, or result in
the creation of any lien upon any of the properties or assets of the Seller
under, (i) the Seller Seller's articles of incorporation or bylaws, if any, (ii)
any loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, instrument, permit, concession, franchise or license applicable to
the Seller, its properties or assets, or (iii) subject to the governmental
filings and other matters referred to in the following sentence, any judgment,
order, decree, statute, law, ordinance, rule, regulation or arbitration award
applicable to the Seller, its properties or assets, other than, in the case of
clauses (ii) and (iii), any such conflicts, breaches, violations, defaults,
rights, losses or liens that individually or in the aggregate could not have a
material adverse effect with respect to the Seller or could not prevent, hinder
or materially delay the ability of the Seller to consummate the transactions
contemplated by this Agreement .Seller in connection with the execution and
delivery of this Agreement by the Seller or the consummation by the Seller of
the transactions contemplated hereby, except, with respect to this Agreement,
any filings under the Securities Act of 1933, as amended (the "Securities Act")
or Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the "Exchange Act").

 

  (g) Absence of Certain Changes or Events. Except as set forth on Schedule
2.01(f), since the Company Balance Sheet Date of____________, the Seller has
conducted its business only in the ordinary course consistent duly executed and
when delivered by the Seller shall constitute a valid and binding obligation of
the Seller, enforceable against the Seller and the selling shareholders, as
applicable, in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors' rights generally or by general principles of equity.
The execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated by this Agreement and compliance with the provisions
hereof will not, conflict with, or result in any breach or violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of or "put" right with
respect to any obligation or to a loss of a material benefit under, or result in
the creation of any lien upon any of the properties or assets of the Seller
under, (i) the Seller Seller's articles of incorporation or bylaws, if any, (ii)
any loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, instrument, permit, concession, franchise or license applicable to
the Seller, its properties or assets, or (iii) subject to the governmental
filings and other matters referred to in the following sentence, any judgment,
order, decree, statute, law, ordinance, rule, regulation or arbitration award
applicable to the Seller, its properties or assets, other than, in the case of
clauses (ii) and (iii), any such conflicts, breaches, violations, defaults,
rights, losses or liens that individually or in the aggregate could not have a
material adverse effect with respect to the Seller or could not prevent, hinder
or materially delay the ability of the Seller to consummate the transactions
contemplated by this Agreement with past practice, and there is not and has not
been any (i) material adverse change with respect to the Seller, (ii) event
which, if it had taken place following the execution of this Agreement, would
not have been permitted by this Agreement without prior consent of the Seller;
(iii) condition, event or occurrence which could reasonably be expected to
prevent, hinder or materially delay the ability of the Seller to consummate the
transactions contemplated by this Agreement; (iv) incurrence, assumption or
guarantee by the Seller of any indebtedness for borrowed money other than in the
ordinary course and in amounts and on terms consistent with past practices or as
disclosed to the Seller in writing; (v) creation or other incurrence by the
Seller of any lien on any asset other than in the ordinary course consistent
with past practices; (vi) transaction or commitment made, or any contract or
agreement entered into, by the Seller relating to its assets or business
(including the acquisition or disposition of any assets) or any relinquishment
by the Seller of any contract or other right, in either case, material to the
Seller, other than transactions and commitments in the ordinary course
consistent with past practices and those contemplated by this Agreement; (vii)
labor dispute, other than routine, individual grievances, or, to the knowledge
of the Seller, any activity or proceeding by a labor union or representative
thereof to organize any employees of the Seller or any lockouts, strikes,
slowdowns, work stoppages or threats by or with respect to such employees;
(viii) payment, prepayment or discharge of liability other than in the ordinary
course of business or any failure to pay any liability when due; (ix) write-offs
or writedowns of any assets of the Seller; (x) creation, termination or
amendment of, or waiver of any right under, any material contract of the Seller,
(xi) damage, destruction or loss having, or reasonably expected to have, a
material adverse effect on the Seller; (xii) other condition, event or
occurrence which individually or in the aggregate could reasonably be expected
to have a material adverse effect or give rise to a material adverse change with
respect to the Seller; or (xiii) agreement or commitment to do any of the
foregoing.





 

 

 



 3 

 

 

(h)Certain Fees. Except as set forth on Schedule 2.01(g), no brokerage or
finder's fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other person with respect to the transactions contemplated by
this Agreement.

 

(i)Litigation: Labor Matters: Compliance with Laws. (i) There is no suit, action
or proceeding or investigation pending or, to the knowledge of the Seller,
threatened against or affecting the Seller or any basis for any such suit,
action, proceeding or investigation that, individually or in the aggregate,
could reasonably be expected to have a material adverse effect with respect to
the Seller or prevent, hinder or materially delay the ability of the Seller to
consummate the transactions contemplated by this Agreement, nor is there any
judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against the Seller having, or which, insofar as
reasonably could be foreseen by the Seller, in the future could have, any such
effect; (ii) The Seller is not a party to, or bound by, any collective
bargaining agreement, contract or other agreement or understanding with a labor
union or labor organization, nor is it the subject of any proceeding asserting
that it has committed an unfair labor practice or seeking to compel it to
bargain with any labor organization as to wages or conditions of employment nor
is there any strike, work stoppage or other labor dispute involving it pending
or, to its knowledge, threatened, any of which could have a material adverse
effect with respect to Seller; and (iii) The conduct of the business of the
Seller complies with all statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees or arbitration awards applicable thereto.

 



(j)Benefit Plans. The Seller is not a party to any Benefit Plan under which the
Seller currently has an obligation to provide benefits to any current or former
employee, officer or director of the Seller. As used herein, "Benefit Plan"
shall mean any employee benefit plan, program, or arrangement of any kind,
including any defined benefit or defined contribution plan, ownership plan with
respect to any membership interest, executive compensation program or
arrangement, bonus plan, incentive compensation plan or arrangement, profit
sharing plan or arrangement, deferred compensation plan, agreement or
arrangement, supplemental retirement plan or arrangement, vacation pay,
sickness, disability, or death benefit plan (whether provided through insurance,
on a funded or unfunded basis, or otherwise), medical or life insurance plan
providing benefits to employees, retirees, or former employees or any of their
dependents, survivors, or beneficiaries, severance pay, termination, salary
continuation, or employee assistance plan.

 



(k)Tax Returns and Tax Payments. (i) The Company has timely filed with the
appropriate taxing authorities all Tax Returns required to be filed by it
(taking into account all applicable extensions). All such Tax Returns are true,
correct and complete in all respects. All Taxes due and owing by the Seller has
been paid (whether or not shown on any Tax Return and whether or not any Tax
Return was required). The Company is not currently the beneficiary of any
extension of time within which to file any Tax Return or pay any Tax. No claim
has ever been made in writing or otherwise addressed to the Seller by a taxing
authority in a jurisdiction where the Seller does not file Tax Returns that it
is or may be subject to taxation by that jurisdiction. The unpaid Taxes of the
Company did not, as of the Seller Balance Sheet Date, exceed the reserve for Tax
liability (excluding any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the face of the
financial statements (rather than in any notes thereto). Since the Seller
Balance Sheet Date, neither the Seller nor any of its subsidiaries has incurred
any liability for Taxes outside the ordinary course of business consistent with
past custom and practice. As of the Closing Date, the unpaid Taxes of the Seller
and its subsidiaries will not exceed the reserve for Tax liability (excluding
any reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the books and records of the Seller; (ii) No
material claim for unpaid Taxes has been made or become a lien against the
property of the Seller or is being asserted against the Seller, no audit of any
Tax Return of the Seller is being conducted by a tax authority, and no extension
of the statute of limitations on the assessment of any Taxes has been granted by
the Seller and is currently in effect. The Seller has withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, stockholder or other
third party. (iii) As used herein, "Taxes" shall mean all taxes of any kind,
including, without limitation, those on or measured by or referred to as income,
gross receipts, sales, use, advalorem, franchise, profits, license, withholding,
payroll, employment, excise, severance, stamp, occupation, premium value added,
property or windfall profits taxes, customs, duties or similar fees, assessments
or charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any governmental authority,
domestic or foreign. As used herein, "Tax Return" shall mean any return, report
or statement required to be filed with any governmental authority with respect
to Taxes.

 

 

 



 4 

 

 

  (l) Environmental Matters. The Seller is in compliance with all Environmental
Laws in all material respects. The Seller has not received any written notice
regarding any violation of any Environmental Laws, including any investigatory,
remedial or corrective obligations. The Seller holds all permits and
authorizations required under applicable Environmental Laws, unless the failure
to hold such permits and authorizations would not have a material adverse effect
on the Seller. The Seller is in compliance with all terms, conditions and
provisions of all such permits and authorizations in all material respects. No
releases of Hazardous Materials have occurred at, from, in, to, on or under any
real property currently or formerly owned, operated or leased by the Seller or
any predecessor thereof and no Hazardous Materials are present in, on, about or
migrating to or from any such property which could result in any liability to
the Seller. The Seller has not transported or arranged for the treatment,
storage, handling, disposal, or transportation of any Hazardous Material to any
off-site location which could result in any liability to the Seller. The Seller
has no liability, absolute or contingent, under any Environmental Law that if
enforced or collected would have a material adverse effect on the Seller. There
are no past, pending or threatened claims under Environmental Laws against the
Seller and Seller is not aware of any facts or circumstances that could
reasonably be expected to result in a liability or claim against the Seller
pursuant to Environmental Laws. "Environmental Laws" means all applicable
foreign, federal, state and local statutes, rules, regulations, ordinances,
orders, decrees and common law relating in any manner to contamination,
pollution or protection of human health or the environment, and similar state
laws. "Hazardous Material" means any toxic, radioactive, corrosive or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics, which in any event is regulated under any
Environmental Law.

 

(m)Material Contract Defaults. The Seller is not, or has not received any notice
or has any knowledge that any other party is, in default in any respect under
any Material Contract; and there has not occurred any event that with the lapse
of time or the giving of notice or both would constitute such a material
default. For purposes of this Agreement, a "Material Contract" means any
contract, agreement or commitment that is effective as of the Closing Date to
which the Seller is a party (i) with expected receipts or expenditures in excess
of $50,000, (ii) requiring the Seller to indemnify any person, (iii) granting
exclusive rights to any party, (iv) evidencing indebtedness for borrowed or
loaned money in excess of $50,000 or more, including guarantees of such
indebtedness, or (v) which, if breached by the Seller in such a manner would (A)
permit any other party to cancel or terminate the same (with or without notice
of passage of time) or (B) provide a basis for any other party to claim money
damages (either individually or in the aggregate with all other such claims
under that contract) from the Seller or (C) give rise to a right of acceleration
of any material obligation or loss of any material benefit under any such
contract, agreement or commitment.

 

(n)Accounts Receivable. All of the accounts receivable of the Seller that are
reflected on the Seller Financial Statements or the accounting records of the
Seller as of the Closing (collectively, the "Accounts Receivable'') represent or
will represent valid obligations arising from sales actually made or services
actually performed in the ordinary course of business and are not subject to any
defenses, counterclaims, or rights of set off other than those arising in the
ordinary course of business and for which adequate reserves have been
established. The Accounts Receivable are fully collectible to the extent not
reserved for on the balance sheet on which they are shown.

 

(o)Properties. The Seller has valid land use rights for all real property that
is material to its business and good, clear and marketable title to all the
tangible properties and tangible assets reflected in the latest balance sheet as
being owned by the Seller or acquired after the date thereof which are,
individually or in the aggregate, material to the Seller's business (except
properties sold or otherwise disposed of since the date thereof in the ordinary
course of business), free and clear of all material liens, encumbrances, claims,
security interest, options and restrictions of any nature whatsoever. Any real
property and facilities held under lease by the Seller is held by it under
valid, subsisting and enforceable leases of which the Seller is in compliance,
except as could not, individually or in the aggregate, have or reasonably be
expected to result in a material adverse effect.

 

(p)Intellectual Property. (i) As used in this Agreement, the term "Trademarks"
means trademarks, service marks, trade names, internet domain names, designs,
slogans, and general intangibles of like nature; the term "Trade Secrets" means
technology; trade secrets and other confidential information, know-how,
proprietary processes, formulae, algorithms, models, and methodologies; the term
"Intellectual Property" means patents, copyrights, Trademarks, applications for
any of the foregoing, and Trade Secrets; the term "Seller License Agreements"
means any license agreements granting any right to use or practice any rights
under any Intellectual Property (except for such agreements for off-the-shelf
products that are generally available for less than $25,000), and any written
settlements relating to any Intellectual Property, to which the Seller is a
party or otherwise bound; and the term "Software" means any and all computer
programs, including any and all software implementations of algorithms, models
and methodologies, whether in source code or object code; (ii) The Seller owns
or has valid rights to use the Trademarks, trade names, domain names,
copyrights, patents, logos, licenses and computer software programs (including,
without limitation, the source codes thereto) that are necessary for the conduct
of its respective businesses as now being conducted. To the knowledge of the
Seller, none of the Seller's Intellectual Property or Seller License Agreements
infringe upon the rights of any third party that may give rise to a cause of
action or claim against the Seller or its successors.

 

 

 



 5 

 

 

(q)Undisclosed Liabilities. The Seller has no liabilities or obligations of any
nature (whether fixed or unfixed, secured or unsecured, known or unknown and
whether absolute, accrued, contingent, or otherwise) except for liabilities or
obligations reflected or reserved against in the Seller Financial Statements
incurred in the ordinary course of business or such liabilities or obligations
disclosed in Schedule 2.01 (g).

 

(r)Full Disclosure. All of the representations and warranties made by the Seller
in this Agreement, and all statements set forth in the certificates delivered by
the Seller at the Closing pursuant to this Agreement, are true, correct and
complete in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make such
representations, warranties or statements, in light of the circumstances under
which they were made, misleading. The copies of all documents furnished by the
Seller pursuant to the terms of this Agreement are complete and accurate copies
of the original documents. The schedules, certificates, and any and all other
statements and information, whether furnished in written or electronic form, to
the Company or its representatives by or on behalf of any of the Seller or its
affiliates in connection with the negotiation of this Agreement and the
transactions contemplated hereby do not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.

 

2.02       Representations and Warranties of the Company. Except as set forth in
the disclosure schedule delivered by the Company to the Seller at the time of
execution of this Agreement (the "Company Disclosure Schedule"), the Company
represents and warrants to the Seller as follows:

 

(a)



Organization. Standing and Corporate Power. The Company is duly organized,
validly existing and in good standing under the laws of the State of Florida and
has the requisite corporate power and authority and all government licenses,
authorizations, permits, consents and approvals required to own, lease and
operate its properties and carry on its business as now being conducted. The
Company is duly qualified or licensed to do business and is in good standing in
each jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification or licensing necessary, other
than in such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect with
respect to the Company.

 

(b)Subsidiaries. The Company does not own directly or indirectly, any equity or
other shares in any company, corporation, partnership, joint venture or
otherwise.

 

(c)Capital Structure of the Company. As of the date of this Agreement, the
authorized capital stock of the Company consists of 121,280,000 shares of
Company Common Stock. There are no other shares of Company stock issuable upon
the exercise of outstanding warrants, convertible notes, options and otherwise.
Except as set forth above, no shares of capital stock or other equity securities
of the Company are issued, reserved for issuance or outstanding. All shares
which may be issued pursuant to this Agreement will be, when issued, duly
authorized, validly issued, fully paid and nonassessable, not subject to
preemptive rights, and issued in compliance with all applicable state and
federal laws concerning the issuance of securities.

 

(d)Corporate Authority: Noncontravention. The Company has all requisite
corporate and other power and authority to enter into this Agreement and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by the Company and the consummation by the Company of
the transactions contemplated hereby have been (or at Closing will have been)
duly authorized by all necessary corporate action on the part of the Company.
This Agreement has been duly executed and when delivered by the Company shall
constitute a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors' rights generally or by general principles of equity.
The execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated by this Agreement and compliance with the provisions
hereof will not, conflict with, or result in any breach or violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of or "put" right with
respect to any obligation or to loss of a material benefit under, or result in
the creation of any lien upon any of the properties or assets of the Company
under, (i) its articles of incorporation, bylaws, or other charter documents of
the Company (ii) any loan or credit agreement, note, bond, mortgage, indenture,
lease or other agreement, instrument, permit, concession, franchise or license
applicable to the Company, its properties or assets, or (iii) subject to the
governmental filings and other matters referred to in the following sentence,
any judgment, order, decree, statute, law, ordinance, rule, regulation or
arbitration award applicable to the Company, its properties or assets, other
than, in the case of clauses (ii) and (iii), any such conflicts, breaches,
violations, defaults, rights, losses or liens that individually or in the
aggregate could not have a material adverse effect with respect to the Company
or could not prevent, hinder or materially delay the ability of the Company to
consummate the transactions contemplated by this Agreement.

 

 

 



 6 

 

 

(e)Government Authorization. No consent, approval, order or authorization of, or
Registration, declaration or filing with, or notice to, any Governmental Entity,
is required by or with respect to the Company in connection with the execution
and delivery of this Agreement by the Company, or the consummation by the
Company of the transactions contemplated hereby, except, with respect to this
Agreement, any filings under the Delaware Law, the Securities Act or the
Exchange Act.

 

(f)Financial Statements. The consolidated financial statements of the Company
included in the reports, schedules, forms, statements and other documents filed
by the Company with the SEC (collectively, and in each case including all
exhibits and schedules thereto and documents incorporated by reference therein,
the "Company SEC Documents"), such Company SEC Documents comply as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with U.S. generally accepted accounting principles (except, in the
case of unaudited consolidated quarterly statements, as permitted by Form 10-Q
of the SEC) applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto) and fairly present the consolidated
financial position of the Company and its consolidated subsidiaries as of the
dates thereof and the consolidated results of operations and changes in cash
flows for the periods then ended (subject, in the case of unaudited quarterly
statements, to normal year end audit adjustments as determined by the Company's
independent accountants). Except as set forth in the Company SEC Documents, at
the date of the most recent audited financial statements of the Company included
in the Company SEC Documents, the Company has not incurred any liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
which, individually or in the aggregate, could reasonably be expected to have a
material adverse effect with respect to the Company.

 

(g)Absence of Certain Changes or Events. Except as disclosed in the Company SEC
Documents or as set forth on Schedule 2.02(g), since December 31, 2017 (the
"Company Balance Sheet Date") the Company has conducted its business only in the
ordinary course consistent with past practice in light of its current business
circumstances, and there is not and has not been any: (i) material adverse
change with respect to the Company; (ii) event which, if it had taken place
following the execution of this Agreement, would not have been permitted by this
Agreement without prior consent of the Company; (iii) any condition, event or
occurrence which could reasonably be expected to prevent, hinder or materially
delay the ability of the Company to consummate the transactions contemplated by
this Agreement; (iv) any incurrence, assumption or guarantee by the Company of
any indebtedness for borrowed money other than in the ordinary course and in
amounts and on terms consistent with past practices or as disclosed to the
Company in writing; (v) creation or other incurrence by the Company of any lien
on any asset other than in the ordinary course consistent with past practices;
(vi) transaction or commitment made, or any contract or agreement entered into,
by the Company relating to its assets or business (including the acquisition or
disposition of any assets) or any relinquishment by the Company of any contract
or other right, in either case, material to the Company, other than transactions
and commitments in the ordinary course consistent with past practices and those
contemplated by this Agreement; (vii) payment, prepayment or discharge of
liability other than in the ordinary course of business or any failure to pay
any liability when due; (viii) write-offs or write-downs of any assets of the
Company; (ix) creation, termination or amendment of, or waiver of any right
under, any material contract of the Company; (x) damage, destruction or loss
having, or reasonably expected to have, a material adverse effect on the
Company; (xi) other condition, event or occurrence which individually or in the
aggregate could reasonably be expected to have a material adverse effect or give
rise to a material adverse change with respect to the Company; or (xii)
agreement or commitment to do any of the foregoing.

 

(h)Certain Fees. Except as set forth on Schedule 2.02(h), no brokerage or
finder's fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other person with respect to the transactions contemplated by
this Agreement.

 

(i)Litigation; Compliance with Laws. (i) There is no suit, action or proceeding
or investigation pending or, to the knowledge of the Company, threatened against
or affecting the Company or any basis for any such suit, action, proceeding or
investigation that, individually or in the aggregate, could reasonably be
expected to have a material adverse effect with respect to the Company or
prevent, hinder or materially delay the ability of the Company to consummate the
transactions contemplated by this Agreement, nor is there any judgment, decree,
injunction, rule or order of any Governmental Entity or arbitrator outstanding
against the Company having, or which, insofar as reasonably could be foreseen by
the Company, in the future could have, any such effect; (ii) the conduct of the
business of the Company complies with all statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees or arbitration awards applicable
thereto.

 

 

 



 7 

 

 

(j)Tax Returns and Tax Payments. (i) The Company has timely filed with the
appropriate taxing authorities all Tax Returns required to be filed by it
(taking into account all applicable extensions). All such Tax Returns are true,
correct and complete in all respects. All Taxes due and owing by the Company
have been paid (whether or not shown on any Tax Return and whether or not any
Tax Return was required). The Company is not currently the beneficiary of any
extension of time within which to file any Tax Return or pay any Tax. No claim
has ever been made in writing or otherwise addressed to the Company by a taxing
authority in a jurisdiction where the Company does not file Tax Returns that it
is or may be subject to taxation by that jurisdiction. The unpaid Taxes of the
Company did not, as of the Company Balance Sheet Date, exceed the reserve for
Tax liability (excluding any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the face of the
financial statements (rather than in any notes thereto). Since the Company
Balance Sheet Date, neither the Company nor any of its subsidiaries has incurred
any liability for Taxes outside the ordinary course of business consistent with
past custom and practice. As of the Closing Date, the unpaid Taxes of the
Company and its subsidiaries will not exceed the reserve for Tax liability
(excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the books and records of
the Company; (ii) No material claim for unpaid Taxes has been made or become a
lien against the property of the Company or is being asserted against the
Company, no audit of any Tax Return of the Company is being conducted by a tax
authority, and no extension of the statute of limitations on the assessment of
any Taxes has been granted by the Company and is currently in effect. The
Company has withheld and paid all Taxes required to have been withheld and paid
in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party.

 

(k)Material Contract Defaults. The Company is not, or has not, received any
notice or has any knowledge that any other party is, in default in any respect
under any Company Material Contract; and there has not occurred any event that
with the lapse of time or the giving of notice or both would constitute such a
material default. For purposes of this Agreement, a "Company Material Contract"
means any contract, agreement or commitment that is effective as of the Closing
Date to which the Company is a party (i) with expected receipts or expenditures
in excess of $5,000, (ii) requiring the Company to indemnify any person, (iii)
granting exclusive rights to any party, (iv) evidencing indebtedness for
borrowed or loaned money in excess of $5,000 or more, including guarantees of
such indebtedness, or (v) which, if breached by the Company in such a manner
would (A) permit any other party to cancel or terminate the same (with or
without notice of passage of time) or (B) provide a basis for any other party to
claim money damages (either individually or in the aggregate with all other such
claims under that contract) from the Company or (C) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
any such contract, agreement or commitment.



 

  (1) Board Determination. The Board of Directors of the Company has unanimously
determined that the terms of the Exchange are fair to and in the best interests
of the Company and its stockholders.

 

(m)Undisclosed Liabilities. The Company has no liabilities or obligations of any
nature (whether fixed or unfixed, secured or unsecured, known or unknown and
whether absolute, accrued, contingent, or otherwise) except for liabilities or
obligations reflected or reserved against in the Company SEC Documents incurred
in the ordinary course of business.

 

(n)Full Disclosure. All of the representations and warranties made by the
Company in this Agreement, and all statements set forth in the certificates
delivered by the Company at the Closing pursuant to this Agreement, are true,
correct and complete in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make such representations, warranties or statements, in light of the
circumstances under which they were made, misleading. The copies of all
documents furnished by the Company pursuant to the terms of this Agreement are
complete and accurate copies of the original documents. The schedules,
certificates, and any and all other statements and information, whether
furnished in written or electronic form, to the Company or its representatives
by or on behalf of the Company and the Company Stockholders in connection with
the negotiation of this Agreement and the transactions contemplated hereby do
not contain any material misstatement of fact or omit to state a material fact
or any fact necessary to make the statements contained therein not misleading.

 

 

 



 8 

 

 

ARTICLE III

 

CERTAIN AGREEMENTS AND COVENANTS

 

 

3.01       Funding of the Seller. (a) Within Sixty (60) business days of October
22, 2018 (the date of signing of the Non-Binding Letter of Intent with respect
to this transaction), the Company will provide to the Seller the sum of One
Hundred Thousand Dollars (US$100,000) which shall be utilized by the Seller to
complete the acquisition, including, but not limited to, audit, fees for the
preparation of SEC filings and transfer agent fees; and (b) Upon the filing of
the Super 8-K with the SEC announcing the closing of this acquisition.

 

3.02       Management Contracts, Etc. Seller's current officers and directors
shall receive management contracts that shall include bonuses and stock
incentives based upon performance and milestones. The Parties shall negotiate in
good faith a bonus package for Seller's officers, directors and key employees in
accordance with industry standards. Each manager of the Seller shall receive a
monthly salary comparable to other executives in the same capacity and within
industry standards.

 

3.03       Conduct of Business. Between the date hereof and the Closing, the
Seller shall use its reasonable best efforts to preserve intact the business
organization and employees and other business relationships of the Seller; shall
continue to operate in the ordinary course of business and maintain its books,
records and accounts in accordance with generally accepted accounting
principles, consistent with past practice; shall use its reasonable best efforts
to maintain the Seller's current financial condition, including working capital
levels; shall not incur any indebtedness or enter into any agreements to make
business or product line stock purchase agreements; shall not make any dividend
or stock distributions; and shall conduct its business only in the ordinary
course.

 

3.04       Access to Seller. Between the date of signing of this Agreement and
the Closing Date, the Seller will give the Company and its representatives full
access to any personnel and all properties, documents, contracts, books, records
and operations of the Seller relating to its business. The Seller will furnish
the Company with copies of documents and with such other information as the
Company may request.

 

3.05       No Other Offers. The Seller and its principal shareholders each
acknowledge that the Company has and will incur significant expense in
connection with its due diligence review and negotiation of this Agreement. As a
result, after the date hereof, the Seller and its principal shareholders shall
terminate any existing discussions or negotiations with and shall cease to
provide any information to or otherwise cooperate with, any party other than the
Company and its representatives with respect to a stock purchase agreement
Transaction (as defined below). In addition, from and after the date hereof,
none of the Seller nor any of its shareholders, subsidiaries or affiliates, or
any of their respective officers, directors, employees, members, managers,
representatives or agents, will directly or indirectly encourage, solicit,
initiate, have or continue any discussions or negotiations with or participate
in any discussions or negotiations with or provide any information to or
otherwise cooperate in any other way with, or enter into any agreement, letter
of intent or agreement in principle with, or facilitate of encourage any effort
or attempt by any entity or person (other than the Company and its affiliates
and representatives) concerning any merger, joint venture, recapitalization,
reorganization, sale of assets, sale of any shares of capital stock, investment
or similar transaction involving the Seller or any subsidiary of division of the
Seller (each, a "Stock Purchase Agreement Transaction"). The Seller will notify
the Company promptly of any inquiries, proposals or offers made by third parties
to the Seller or any of its shareholders, subsidiaries or affiliates, or any of
their respective officers, directors or employees, representatives or agents
with respect to a Stock Purchase Agreement Transaction and furnish the Company
with the terms thereof (including, without limitation, the type of consideration
offered and the identity of the third party). The Seller and its principal
shareholders shall deal exclusively with the Company with respect to any
possible Stock Purchase Agreement Transaction and the Company shall have the
right to match the terms of any proposed transactions in lieu of such parties.

 

3.06       Disclosure. Without the prior written consent of the Company, the
Seller will, and each Party hereto will cause its directors, officers,
shareholders, employees, agents, other representatives and affiliates not to,
disclose to any person the fact that discussions or negotiations are taking
place concerning the transactions contemplated hereby, the status thereof, or
the existence of this Agreement and the terms hereof, unless in the opinion of
such party disclosure is required to be made by applicable law, regulation or
court order, and such disclosure is made after prior consultation with the
Company.

 

 

 



 9 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.01 Conditions to Each Party's Obligation to Effect the Exchange. The
obligation of each Party to effect the Exchange and otherwise consummate the
transactions contemplated by this Agreement is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions:

 

(a)No Restraints. No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the Exchange shall have
been issued by any court of competent jurisdiction or any other Governmental
Entity having jurisdiction and shall remain in effect, and there shall not be
any applicable legal requirement enacted, adopted or deemed applicable to the
Exchange that makes consummation of the Exchange illegal.

 

(b)Governmental Approvals. All authorizations, consents, orders, declarations or
approvals of, or filings with, or terminations or expirations of waiting periods
imposed by, any Governmental Entity having jurisdiction which the failure to
obtain, make or occur would have a material adverse effect on the Seller or the
Company shall have been obtained, made or occurred.

 

(c)No Litigation. There shall not be pending or threatened any suit, action
proceeding before any court, Governmental Entity or authority (i) pertaining to
the transactions contemplated by this Agreement or (ii) seeking to prohibit or
limit the ownership or operation by the Seller, the Company or any of its
subsidiaries, or to dispose of or hold separate any material portion of the
business or assets of the Seller or the Company.

 

(d)Seller shall have provided all necessary disclosures and financial
information to the Company to facilitate the creation of a Form 8-K filing
containing Form 10 information and such Form 8-K shall be ready for filing with
the SEC within four days of the Closing Date.

 

4.02 Conditions Precedent to Obligations of the Company. The obligation of the
Company to effect the Exchange and otherwise consummate the transactions
contemplated by this Agreement are subject to the satisfaction, at or prior to
the Closing, of each of the following conditions:

 

(a)Representations, Warranties and Covenants. The representations and warranties
of the Seller in this Agreement shall be true and correct in all material
respects (except for such representations and warranties that are qualified by
their terms by a reference to materiality or material adverse effect, which
representations and warranties as so qualified shall be true and correct in all
respects) both when made and on and as of the Closing Date, and (ii) the Seller
shall have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by it prior to the Effective Time.

 

(b)Consents. The Company shall have received evidence, in form and substance
reasonably satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third Parties as necessary in connection with the transactions contemplated
hereby have been obtained.

 

(c)No Material Adverse Change. There shall not have occurred any change in the
business, condition (financial or otherwise), results of operations or assets
(including intangible assets) and properties of the Seller that, individually or
in the aggregate, could reasonably be expected to have a material adverse effect
on the Seller.

 

(d)Delivery of the Shares. The selling shareholders shall have delivered the
share certificates to the Company on the Closing Date.

 

  (e) Due Diligence Investigation. The Company shall be reasonably satisfied
with the results of its due diligence investigation of the Seller in its sole
and absolute discretion.

 

 

 



 10 

 

 

4.03       Conditions Precedent to Obligation of the Seller. The obligation of
the Seller to effect the Exchange and otherwise consummate the transactions
contemplated by this Agreement is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions:

 

a)Representations, Warranties and Covenants. The representations and warranties
of the Company in this Agreement shall be true and correct in all material
respects (except for such representations and warranties that are qualified by
their terms by a reference to materiality or material adverse effect, which
representations and warranties as so qualified shall be true and correct in all
respects) both when made and on and as of the Closing Date, and (ii) the Company
shall have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by it prior to the Effective Time.

 

b)Consents. The Seller shall have received evidence, in form and substance
reasonably satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third Parties as necessary in connection with the transactions contemplated
hereby have been obtained.

 

c)No Material Adverse Change. There shall not have occurred any change in the
business, condition (financial or otherwise), results of operations or assets
(including intangible assets) and properties of the Company that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect on the Company.

 

d)Board Resolutions. The Seller shall have received resolutions duly adopted by
the Company's board of directors approving the execution, delivery and
performance of the Agreement and the transactions contemplated by the Agreement.

 

e)Delivery of the Exchange Shares Certificate. The Company shall have received
the Exchange Shares Certificate on the Closing Date (except for the Exchange
Shares being held in escrow).

 

f)Current Report. The Company shall file a Form 8-K with the SEC within four (4)
business days of the Closing Date containing information about the Exchange.

 

g)Due Diligence Investigation. The Seller shall be reasonably satisfied with the
results of its due diligence investigation of the Company in its sole and
absolute discretion.

 

ARTICLE V

 

TERMINATION AMENDMENT AND WAIVER

 

5.01       Termination. This Agreement may be terminated and abandoned at any
time prior to the Effective Time of the Exchange:

 

(a)by mutual written consent of the Company and the Seller;

 

(b)by either the Company or the Seller if any Governmental Entity shall have
issued an order, decree or ruling or taken any other action permanently
enjoining, restraining or otherwise prohibiting the Exchange and such order,
decree, ruling or other action shall have become final and nonappealable;

 

(c)by either the Company or the Seller if the Exchange shall not have been
consummated on or before December 1, 2018 (other than as a result of the failure
of the party seeking to terminate this Agreement to perform its obligations
under this Agreement required to be performed at or prior to the Effective
Time.);

 

(d)by the Company, if a material adverse change shall have occurred relative to
the Seller (and not curable within thirty (30) days);

 

 

 



 11 

 

 

(e)by the Seller if a material adverse change shall have occurred relative to
the Company (and not curable within thirty (30) days);

 

(f)by the Company, if the Seller willfully fails to perform in any material
respect any of its material obligations under this Agreement; or

 

(g)by the Seller, if the Company willfully fails to perform in any material
respect any of its obligations under this Agreement.

 

5.02       Effect of Termination. In the event of termination of this Agreement
by either the Seller or the Company as provided in Section 5.01, this Agreement
shall forthwith become void and have no effect, without any liability or
obligation on the part of the Company or the Seller, other than the provisions
of the last sentence of Section 4.01 (a) and this Section 6.02. Nothing
contained in this Section shall relieve any party for any breach of the
representations, warranties, covenants or agreements set forth in this
Agreement.

 

5.03       Amendment. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the Parties upon approval by the party,
if such party is an individual, and upon approval of the Board of Director of
the Company and the Seller.

 

5.04       Extension; Waiver. Subject to Section 6.01 (c), at any time prior to
the Effective Time, the Parties may (a) extend the time for the performance of
any of the obligations or other acts of the other Parties, (b) waive any
inaccuracies in the representations and warranties contained in this Agreement
or in any document delivered pursuant to this Agreement, or (c) waive compliance
with any of the agreements or conditions contained in this Agreement. Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such party.
The failure of any party to this Agreement to assert any of its rights under
this Agreement or otherwise shall not constitute a waiver of such rights.

 

ARTICLE VI

 

INDEMNIFICATION AND RELATED MATTERS

 

6.01 Survival of Representations and Warranties. The representations and
warranties in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive until two (2) years after the Effective Time (except for
with respect to Taxes, which shall survive for the applicable statute of
limitations plus 90 days, and covenants that by their terms survive for a longer
period).

 

6.02 Indemnification.

 

(a)The Company shall indemnify and hold the selling shareholders and the Seller
harmless for, from and against any and all liabilities, obligations, damages,
losses, deficiencies, costs, penalties, interest and expenses (including, but
not limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever) that exceed fifty thousand dollars
($50,000.00) (collectively, "Losses") to which the Company may become subject
resulting from or arising out of any breach of a representation, warranty or
covenant made by the Company as set forth herein.

 

(b)The Seller and selling shareholders shall jointly and severally indemnify and
hold the Company and the Company's officers and directors ("Company
Representatives") harmless for, from and against any and all Losses to which the
Company or Company Representative may become subject resulting from or arising
out of (1) any breach of a representation, warranty or covenant made by the
Seller as set forth herein; or (2) any and all liabilities arising out of or in
connection with: (A) any of the assets of the Seller prior to the Closing; or
(B) the operations of the Seller prior to the Closing.

 

 

 



 12 

 

 

6.03 Notice of Indemnification. Promptly after the receipt by any indemnified
party (the "Indemnitee") of notice of the commencement of any action or
proceeding against such Indemnitee, such Indemnitee shall, if a claim with
respect thereto is or may be made against any indemnifying party (the
"Indemnifying Party") pursuant to this Article VI, give such Indemnifying Party
written notice of the commencement of such action or proceeding and give such
Indemnifying Party a copy of such claim and/or process and all legal pleadings
in connection therewith. The failure to give such notice shall not relieve any
Indemnifying Party of any of its indemnification obligations contained in this
Article VI, except where, and solely to the extent that, such failure actually
and materially prejudices the rights of such Indemnifying Party. Such
Indemnifying Party shall have, upon request within thirty (30) days after
receipt of such notice, but not in any event after the settlement or compromise
of such claim, the right to defend, at its own expense and by its own counsel
reasonably acceptable to the Indemnitee, any such matter involving the asserted
liability of the Indemnitee; provided, however, that if the Indemnitee
determines that there is a reasonable probability that a claim may materially
and adversely affect it, other than solely as a result of money payments
required to be reimbursed in full by such Indemnifying Party under this Article
VI or if a conflict of interest exists between Indemnitee and the Indemnifying
Party, the Indemnitee shall have the right to defend, compromise or settle such
claim or suit; and, provided, further, that such settlement or compromise shall
not, unless consented to in writing by such Indemnifying Party, which shall not
be unreasonably withheld, be conclusive as to the liability of such Indemnifying
Party to the Indemnitee. In any event, the Indemnitee, such Indemnifying Party
and its counsel shall cooperate in the defense against, or compromise of, any
such asserted liability, and in cases where the Indemnifying Party shall have
assumed the defense, the Indemnitee shall have the right to participate in the
defense of such asserted liability at the Indemnitee's own expense. In the event
that such Indemnifying Party shall decline to participate in or assume the
defense of such action, prior to paying or settling any claim against which such
Indemnifying Party is, or may be, obligated under this Article VI to indemnify
an Indemnitee, the lndemnitee shall first supply such Indemnifying Party with a
copy of a final court judgment or decree holding the Indemnitee liable on such
claim or, failing such judgment or decree, the terms and conditions of the
settlement or compromise of such claim. An Indemnitee's failure to supply such
final court judgment or decree or the terms and conditions of a settlement or
compromise to such Indemnifying Party shall not relieve such Indemnifying Party
of any of its indemnification obligations contained in this Article VI, except
where, and solely to the extent that, such failure actually and materially
prejudices the rights of such Indemnifying Party. If the Indemnifying Party is
defending the claim as set forth above, the Indemnifying Party shall have the
right to settle the claim only with the consent of the Indemnitee.

 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

7.01 Notices. All notices, demands and other communications, which may or are
required to be given pursuant to this Agreement shall be given or made when
personally delivered or when sent via overnight delivery service, postage
pre-paid, addressed as follows:

 

If to the Company:

 

8200 Seminole Boulevard, Seminole, Florida 33772

 

If to the Seller: 15, Adenekan Salako Cl, Ifako Agege 100215, Lagos, Nigeria

 

7.02 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Florida or of any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Florida.

 

7.03 Attorney's Fees. In the event any suit or other legal proceeding is brought
for the enforcement of any of the provisions of this Agreement, the Parties
hereto agree that the prevailing party or Parties shall be entitled to recover
from the other party or Parties upon final judgment on the merits reasonable
attorneys' fees, including attorneys' fees for an appeal, and costs incurred in
bringing such suit or proceeding.

 

7.04 Expenses. Each party shall bear their own costs incurred in connection with
the preparation and negotiation of this Agreement, including the fees and
expenses of legal counsel.

 

 

 



 13 

 

 

7.05 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent they
related in any way to the subject matter hereof.

 

7.06 Successors and Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties named herein and their respective successors and
permitted assigns. No party may assign either this Agreement or any of their
rights, interests, or obligations hereunder without the prior written approval
of the other party.

 

7.07 No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the parties and their respective successors
and permitted assigns.

 

7.08 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. In addition, facsimile or electronic
signatures shall have the same legally binding effect as original signatures.

 

7.09 Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

[SIGNATURES ON NEXT PAGE'

 

 



 14 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.

 



The Company:       BIG TIME HOLDINGS, INC.       By: /s/ David Smeed Date:
22/10/18 David Smeed   Chairman of the Board           The Seller:       TURNER
WRIGHT LTD.       By: /s/ Dr. Tunde Lawal Date: 22/10/2018 Name: Dr. Tunde Lawal
  Title: Chairman and CEO  

 

 

 

 

 

 

 

 

 



 15 

